Exhibit 10.2

Restricted Stock Unit Award Agreement

Transatlantic Petroleum Ltd.
2019 Long-Term Incentive Plan

1.Award of Restricted Stock Units. Pursuant to the TransAtlantic Petroleum Ltd.
2019 Long-Term Incentive Plan (the “Plan”) for key Employees, Contractors, and
Outside Directors of TransAtlantic Petroleum Ltd., a Bermuda exempted company
(the “Company”) and its Subsidiaries,

_________________________________
(the “Participant”)

has been granted an Award under the Plan for _________ Restricted Stock Units
(the “Awarded Units”) which may be converted into the number of Common Shares of
the Company equal to the number of Restricted Stock Units, subject to the terms
and conditions of the Plan and this Restricted Stock Unit Award Agreement (this
“Agreement”). The Date of Grant of this Restricted Stock Unit Award is
______________, 20___. Each Awarded Unit shall be a notional Common Share, with
the value of each Awarded Unit being equal to the Fair Market Value of a Common
Share at any time.

2.Subject to Plan.  This Agreement is subject to the terms and conditions of the
Plan, and the terms of the Plan shall control to the extent not otherwise
inconsistent with the provisions of this Agreement.  To the extent the terms of
the Plan are inconsistent with the provisions of the Agreement, this Agreement
shall control.  The capitalized terms used herein that are defined in the Plan
shall have the same meanings assigned to them in the Plan.  This Agreement is
subject to any rules promulgated pursuant to the Plan by the Board or the
Committee and communicated to the Participant in writing.

3.Vesting.  Awarded Units which have become vested pursuant to the terms of this
Section 3 are collectively referred to herein as “Vested RSUs.” All other
Awarded Units are collectively referred to herein as “Unvested RSUs.”

(a)Except as specifically provided in this Agreement and subject to certain
restrictions and conditions set forth in the Plan, the Awarded Units shall be
vested as follows:

(i)___% of the total Awarded Units shall vest on the first anniversary of the
Date of Grant and become Vested RSUs, provided the Participant is employed by
(or if the Participant is a Contractor or an Outside Director, is providing
services to) the Company or a Subsidiary on that date.

(ii)___% of the total Awarded Units shall vest on the second anniversary of the
Date of Grant and become Vested RSUs, provided the Participant is employed by
(or if the Participant is a Contractor or an Outside Director, is providing
services to) the Company or a Subsidiary on that date.

(iii)___% of the total Awarded Units shall vest on the third anniversary of the
Date of Grant and become Vested RSUs, provided the Participant is employed by
(or if the Participant is a Contractor or an Outside Director, is providing
services to) the Company or a Subsidiary on that date.

(iv)___% of the total Awarded Units shall vest on the fourth anniversary of the
Date of Grant and become Vested RSUs, provided the Participant is employed by
(or if the Participant is a Contractor or an Outside Director, is providing
services to) the Company or a Subsidiary on that date.

 

 

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, (x) upon the occurrence of (A) a Termination of
Service within six months after a Change in Control or (B) a Termination of
Service due to death or Total and Permanent Disability, all Unvested RSUs shall
immediately become Vested RSUs; and (y) in the event of a Rule 13e-3
Transaction, then effective coincident with the consummation of such Rule 13e-3
Transaction, the Unvested RSUs shall become Vested RSUs, provided, however, that
notwithstanding the foregoing, in connection with the consummation of such Rule
13e-3 Transaction, all such Unvested RSUs then held by Participant shall be
deemed to vest at such time in order to permit Participant to participate in
such transaction.

(b)Not later than 2 ½ months following the close of the calendar year in which
the Awarded Units vest in accordance with Section 3(a) above, the Company shall
convert the Vested RSUs into the number of whole Common Shares equal to the
number of Vested RSUs, subject to the provisions of the Plan and this Agreement
and shall issue certificates for the number of Common Shares equal to the Vested
RSUs in the Participant’s name. Notwithstanding the immediately preceding
sentence, in the case of a distribution on account of the Participant’s
Termination of Service, other than death, distribution on behalf of a “specified
employee,” as defined in Section 409A of the Code, shall not occur until the
date which is earlier of (i) six months following the date of said employee’s
“separation from service” (as such term is defined in the Treasury Regulations
promulgated under Section 409A of the Code and any other guidance issued under
Section 409A of the Code); or (ii) the date of said employee’s death. From and
after the date of receipt of such shares, the Participant or the Participant’s
estate, personal representative or beneficiary, as the case may be, shall have
full rights of transfer or resale with respect to such shares subject to
applicable state and federal regulations.

(c)Except as otherwise provided in Section 3(a) above, upon the Participant’s
Termination of Service for cause, the Participant shall be deemed to have
forfeited all of the Participant’s Unvested RSUs. Except as otherwise provided
in Section 3(a) above, upon the Participant’s Termination of Service for any
other reason whatsoever, the Participant shall be deemed to have forfeited all
of the Participant’s Unvested RSUs except those Unvested RSUs that would have
vested within one month of the Termination of Service date. Upon forfeiture, all
of the Participant’s rights with respect to the forfeited Unvested RSUs shall
cease and terminate, without any further obligations on the part of the Company.

4.Who May Receive Converted Vested RSUs. During the lifetime of the Participant,
the Common Shares received upon conversion of Vested RSUs may only be received
by the Participant or his or her legal representative. If the Participant dies
prior to the date his or her Vested RSUs are converted into Common Shares as
described in Section 3 above, the Common Shares relating to such converted
Vested RSUs may be received by any individual who is entitled to receive the
property of the Participant pursuant to the applicable laws of descent and
distribution.

5.No Fractional Shares. Vested RSUs may be converted only with respect to full
Common Shares, and no fractional Common Share shall be issued.

6.Rights as Shareholder. The Participant will have no rights as a shareholder
with respect to any shares covered by this Agreement until the issuance of
certificate for such shares in the Participant’s name with respect to the
Awarded Units. The Awarded Units shall be subject to the terms and conditions of
this Agreement regarding such shares. Except as otherwise provided in Section 7,
hereof, no adjustment shall be made for dividends of other rights for which
record date is prior to the registration of shares in the Participant’s name.

7.Adjustment of Number of Awarded Units and Related Matters. The number of
Awarded Units shall be subject to adjustment in accordance with Articles 11-13
of the Plan.

2

--------------------------------------------------------------------------------

 

8.Participant’s Acknowledgments. The Participant acknowledges receipt of a copy
of the Plan, which is annexed hereto, and represents that he or she is familiar
with the terms and provisions thereof, and hereby accepts this Award subject to
all the terms and provisions thereof. The Participant hereby agrees to accept as
binding, conclusive, and final all decisions or interpretations of the Board or
the Committee upon any questions arising under the Plan or this Agreement.

9.Execution of Documents. The Participant, by his or her execution of this
Agreement, hereby agrees to execute any documents requested by the Company in
connection with the conversion of the Awarded Units into Common Shares pursuant
to this Agreement.

10.Representations, Etc. Each spouse individually is bound by, and such spouse’s
interest, if any, in any Awarded Units is subject to, the terms of this
Agreement. Nothing in this Agreement shall create a community property interest
where none otherwise exists.

11.Remedies. Each of the parties to this Agreement will be entitled to enforce
its rights under this Agreement specifically, to recover damages and costs
(including reasonable attorneys’ fees) cause by any breach of any provision of
this Agreement, and to exercise all other rights existing in its favor. The
parties hereto agree and acknowledge that money damages may not be an adequate
remedy for any breach of the provisions of this Agreement and that any party may
in its sole discretion apply to any court of law or equity of competent
jurisdiction (without positing any bond or deposit) for specific performance or
other injunctive relief in order to enforce or prevent any violations of the
provisions of this Agreement.

12.Participant’s Representations.  Notwithstanding any of the provisions hereof,
the Participant hereby agrees that the Company will not be obligated to issue
any shares to the Participant hereunder, if the issuance of such shares shall
constitute a violation by the Participant or the Company of any provision of any
law or regulation of any governmental authority.  Any determination in this
connection by the Company shall be final, binding, and conclusive.  The
obligations of the Company and the rights of the Participant are subject to all
applicable laws, rules, and regulations.

13.Investment Representation.  Unless the Common Shares are issued in a
transaction registered under applicable federal, provincial, and state
securities laws, by his or her execution hereof, the Participant represents and
warrants to the Company that all Common Shares which may be purchased and or
received hereunder will be acquired by the Participant for investment purposes
for his or her own account and not with any intent for resale or distribution in
violation of federal, provincial or state securities laws.  Unless the Common
Shares are issued to him or her in a transaction registered under the applicable
federal, provincial, and state securities laws, all certificates issued with
respect to the Common Shares shall bear an appropriate restrictive investment
legend and shall be held indefinitely, unless they are subsequently registered
under the applicable federal, provincial, and state securities laws or the
Participant obtains an opinion of counsel, in form and substance satisfactory to
the Company and its counsel, that such registration is not required.

14.Law Governing.  This Agreement shall be governed by, construed, and enforced
in accordance with the laws of the State of Texas.

15.No Right to Continue Service or Employment.  Nothing herein shall be
construed to confer upon the Participant the right to continue in the employ or
to provide services to the Company or any Subsidiary, whether as an Employee or
as a Contractor or as an Outside Director, or interfere with or restrict in any
way the right of the Company or any Subsidiary to discharge the Participant as
an Employee, Contractor, or Outside Director at any time.

3

--------------------------------------------------------------------------------

 

16.Legal Construction.  In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement and this Agreement shall be construed in all
respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.

17.Covenants and Agreements as Independent Agreements. Each of the covenants and
agreements that are set forth in this Agreement shall be construed as a covenant
and agreement independent of any other provision of this Agreement.  The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.

18.Entire Agreement.  This Agreement together with the Plan supersede any and
all other prior understandings and agreements, either oral or in writing,
between the parties with respect to the subject matter hereof and constitute the
sole and only agreements between the parties with respect to the said subject
matter.  All prior negotiations and agreements between the parties with respect
to the subject matter hereof are merged into this Agreement.  Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement or the Plan and
that any agreement, statement or promise that is not contained in this Agreement
or the Plan shall not be valid or binding or of any force or effect.

19.Counterparts.  This Agreement may be executed in separate counterparts, each
of which shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

20.Parties Bound.  The terms, provisions, and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives, and permitted successors and assigns, subject to the limitation
on assignment expressly set forth herein.

21.Modification.  No change or modification of this Agreement shall be valid or
binding upon the parties unless the change or modification is in writing and
signed by the parties; provided, however, that the Company may change or modify
this Agreement without the Participant’s consent or signature as provided for in
the Plan or if the Company determines, in its sole discretion, that such change
or modification is necessary for purposes of compliance with or exemption from
the requirements of Section 409A of the Code or any regulations or other
guidance issued thereunder.  Notwithstanding the preceding sentence, the Company
may amend the Plan to the extent permitted by the Plan.

22.Headings.  The headings that are used in this Agreement are used for
reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

23.Gender and Number.  Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.

24.Notice.  Any notice required or permitted to be delivered hereunder shall be
deemed to be delivered only when actually received by the Company or by the
Participant, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

4

--------------------------------------------------------------------------------

 

(a)Notice to the Company shall be addressed and delivered as follows:

TransAtlantic Petroleum Ltd.
c/o TransAtlantic Petroleum (USA) Ltd.
5910 N. Central Expressway
Suite 1755
Dallas, Texas 75206

Attn:__________________________

Fax:(214) 265-4711

(b)Notice to the Participant shall be addressed and delivered as set forth on
the signature page.

25.Tax Requirements.  The Participant is hereby advised to consult immediately
with his or her own tax advisor regarding the tax consequences of this
Agreement. The Company, or if applicable, any Subsidiary (for purposes of this
Section 25, the term “Company” shall be deemed to include any applicable
Subsidiary) may, in its sole discretion and prior to the date of conversion,
require the Participant receiving Common Shares upon conversion of Vested RSUs
to pay the Company the amount of any federal, state, provincial, local, or other
taxes that the Company is required to withhold in connection with the
Participant’s income arising with respect to this Award. Such payments shall be
required to be made prior to the delivery of any certificate representing Common
Shares. Such payment, if the Company, in its sole discretion, so consents in
writing, may be made (i) by the delivery of cash to the Company in an amount
that equals or exceeds the required tax withholding obligations of the Company;
(ii) by the actual delivery by the Participant to the Company of Common Shares,
other than (A) Restricted Stock, or (B) Common Shares that the Participant has
acquired from the Company within six months prior thereto, which shares so
delivered have an aggregate Fair Market Value that equals or exceeds the
required tax withholding payment; (iii) by the Company’s withholding of a number
of shares to be delivered upon the conversion of Vested RSUs, which shares so
withheld have an aggregate Fair Market Value that equals (but does not exceed)
the required tax withholding payment; or (iv) any combination of (i), (ii), or
(iii). The Company also may, in its sole discretion, withhold any such taxes
from any other cash remuneration otherwise paid by the Company to the
Participant.

*****

[Signature page follows]

 

 

5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant, to evidence his or her consent and
approval of all the terms hereof, has duly executed this Agreement, as of the
date specified in Section 1 hereof.

 

TransAtlantic Petroleum Ltd.

 

 

 

By:

__________________________________

 

Name:

__________________________________

 

Title:

__________________________________

 

 

 

Participant

 

 

 

 

__________________________________

 

 

Signature

 

 

 

 

Name:

__________________________________

 

Address:

__________________________________

 

 

__________________________________

 

 

__________________________________

 

 

 

 

 

Signature Page to Restricted Stock Unit Award Agreement

TransAtlantic Petroleum Ltd. 2019 Long-Term Incentive Plan